Citation Nr: 1514650	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
In his substantive appeal, the Veteran requested a videoconference hearing before a member of the Board, but he failed to report to his scheduled hearing in March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and generalized anxiety disorder, which the Veteran has attributed to combat experiences during the first Gulf War, as well as from witnessing the traumatic injury of a fellow service member in an accident.

The Veteran's claim was initially denied because the RO determined that the Veteran's alleged in-service stressors could not be verified.  However, the Board notes that during the pendency of the Veteran's appeal, VA amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  Additionally, the Veteran has submitted a December 2009 report from a private psychiatrist, Dr. R.B.P., who diagnosed the Veteran with PTSD and major depression with psychotic features, which he related to the Veteran's military service.  

Accordingly, the Board finds that a remand is required to afford the Veteran a VA examination of his acquired psychiatric disability, pursuant to 38 C.F.R. § 3.304(f).  The examiner is asked to opine whether the Veteran's psychiatric condition had onset in service or was caused or permanently aggravated by the Veteran's active military service.  As part of his or her analysis, the VA examiner is asked to discuss the December 2009 report from the Veteran's private psychiatrist.  

On remand, the RO should also attempt to obtain any additional private treatment records, as well as any VA mental health treatment records, and associate them with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Associate any VA mental health treatment records with the Veteran's claims folder.

2. Attempt to obtain any additional medical records from Dr. R.B.P. or other private treatment provider.

3. Once this is done, the RO should schedule the Veteran for a VA psychiatric examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also asked to address the December 2009 medical opinion from Dr R.B.P..

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

